GODBOLD, Circuit Judge
(concurring in part, dissenting in part).
Assuming arguendo that the evidence was otherwise inadmissible, I agree that the District Court did not err in concluding that Koehring waived the attorney-client privilege. This would dispose of the case and we need go no further. However, the majority do go further and conclude that the evidence was inadmissible and is made admissible only because of waiver. I disagree with that conclusion and with the manner in which it is reached.
In considering, in a diversity case in federal court, a question of admissibility of evidence “[t]he answer will not come by any easy road leading to a destination marked ‘substance’ or ‘procedure.’ ” Monarch Ins. Co. v. Spach, 281 F.2d 401 (5th Cir. 1960). I am not able to take that “easy road.”
We are required to give effect to Rule 43, Fed.R.Civ.P., which provides that evidence shall be admitted which is admissible under the statutes of the United States, or under the rules of evidence heretofore applied in the courts of the United States in equity suits, or under the rules of evidence of the state, and the statute or rule which favors the reception of evidence governs.1 Rule 43 is a rule of admissibility not of exclusion, and it broadens the scope of admissibility. Monarch, supra, 281 F.2d at 409 n. 20; Louisville & Nashville R. R. Co. v. Williams, 370 F.2d 839 at 844 n.13 (5th Cir. 1966); Dallas County v. Commercial Union Assur. Co., 286 F.2d 388 at 394 (5th Cir. 1961). If evidence is admissible under either standard, federal or state, Rule 43 requires it be admitted. Characterizing an evidentiary question as substantive makes it impossible, or futile, to inquire into federal standards, because the characterization of “substantive,” plus Erie, is the end of the matter. A related problem arising from interplay of result by characterization versus Rule 43 arises where a state standard which is considered as substantive bars admissibility (as in the instant case), and a federal standard allows admission. If Rule 43 is applied, the evidence must be admitted. Yet to give effect to Rule 43 in this situation would violate the Rules Enabling Act,2 which forbids adoption of rules that conflict with state substantive law.
Some cases which treat privilege as substantive simply create a way to escape the thrust of Rule 43, as, for example, by saying that the doctor-patient privilege is not an evidentiary matter at *345all, or is something more than an eviden-tiary matter, part of the state’s overall scheme for regulating the medical profession,3 so that Rule 43 has nothing to do with it. Yet, as Wigmore points out,4 the whole concept of privilege (largely unknown to the common law) grew up as a means to avoid the admissibility of evidence and in derogation of the basic principle of availability of evidence.
In the present case, as in other cases concerning admissibility, it seems to me correct to employ Rule 43 as the entry point rather than to avoid its impact. In this case the state rule does not make the evidence admissible but in fact affirmatively excludes it. Neither the federal statutes nor equity rules (either directly or by incorporation of state statutes)5 make the evidence admissible, but they do not affirmatively exclude it. We turn then to the federal interest in marshalling the evidence for the trier of fact in this particular case. There are several federal interests — effective discovery procedures, alleged abuse of process of one or more federal courts, the fact that the alleged waiver springs from federal court interrogations (in which the Oklahoma federal court had the same interest in effective discovery), all of which call for admissibility. Balancing this strong federal nexus against the state interest in exclusion, and bearing in mind that the first and most important principle is availability to the court of information which the citizen has and also that the question comes upon discovery where materiality and relevancy are primary and admissibility only collateral, the federal interest should prevail and the evidence should be admitted. Rather than being violated (or ignored) Rule 43 will have been followed by favoring the rule (in this case, federal) allowing the reception of the evidence.

. Fed.R.Civ.P. 43:
“(a) Form and Admissibility . . . All evidence shall be admitted which is admissible under the statutes of the United States, or under the rules of evidence heretofore applied in the courts of the United States on the hearing of suits in equity, or under the rules of evidence applied in the courts of general jurisdiction of the state in which the United States court is held. In any case, the statute or rule which favors the reception of the evidence governs. . . ”


. 28 U.S.C.A. § 2072.


. B. g., Massachusetts Mutual Life Ins. Co. v. Brei, 311 F.2d 463 (2 Cir. 1962).


. 8 Wigmore, Evidence § 2192 (McNaughton ed. 1940).


. See Moore’s Federal Practice f 43.07.